INTERNATIONAL DISTRIBUTOR AGREEMENT

 

THIS INTERNATIONAL DISTRIBUTOR AGREEMENT (the “Agreement”) is made and entered
into this 28th day of February , 2014 (the “Effective Date”) by and between FOH,
INC., a Florida corporation with its principal place of business at 9315 Park
Drive, FL 33138 (the “Manufacturer”) and Petrone Worldwide, Inc. a.k.a Petrone
Hospitality Group (the “Distributor”).

 

R E C I T A L S:

 

WHEREAS, the Manufacturer designs and produces food and beverage items in
porcelain, glass, metal, natural materials, thermo-resign, platewise® material
and in-room hotel accessories for use throughout the world; and

 

WHEREAS, the Distributor has agreed to distribute the Manufacturer’s products in
the 50 internationally recognized sovereign states of Europe, including those
that are not part of the European continent and Asia, as more particularly set
forth on the attached Exhibit “A” (the “Territory”); and

 

WHEREAS, the Manufacturer has agreed to make Distributor the exclusive
distributor in the Territory of those goods of Manufacturer sold through its
catalog and readily available to other distributors and the general public
(specifically excluding items purchased by custom order) (the “Products”).

 

NOW, THEREFORE, in consideration of the foregoing terms and conditions, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                  Recitals: The foregoing recitals are true and correct and
are incorporated herein by such reference.

 

2.                  Term: Evergreen contract, the term of this Agreement (the
“Term”) shall be for a period of five (5) years, commencing on the Effective
Date and renew upon completion of achieving annual goal creating a perpetual
agreement in effect.

 

3.                  Subject of the Agreement:

 

3.1              During the Term of this Agreement, unless earlier terminated in
accordance with the provisions contained herein below, the Distributor shall be
the sole and exclusive representative in the Territory for distribution of the
Products. The Territory shall be the only area in which the Distributor is
entitled to promote sell, service and support the Products, and the Distributor
acknowledges and agrees that the sale of Products by the Distributor must occur
within the Territory. (By way of example, but not by way of limitation, if the
Distributor sells Products for end use by a hotel that is physically located
within the Territory, but the purchase order is issued from the hotel’s
corporate office in Los Angeles, the sale shall be deemed to have occurred
outside the Territory.) The Distributor shall be liable for all damages, losses
and other liabilities incurred by the Manufacturer and/or the Manufacturer’s
other distributors in the event the Distributor attempts to and/or actually
promotes, sells, services, supports or otherwise markets the Products outside
the Territory in any manner whatsoever. The Territory cannot be modified or
altered in any way without the express written consent of the Manufacturer.

 

The Distributor acknowledges that the Manufacturer utilizes other exclusive and
non-exclusive distributors, integrators, sales representatives and sales and
marketing consultants throughout the world.

 

 

 1 

 

3.2              The Manufacturer reserves the right to change, modify, or
otherwise alter the composition of any Product or part thereof and/or the list
of Products available to the Distributor at any time without notice to the
Distributor. If any such change is made, the Manufacturer shall not be obligated
to make the change to any Products currently ordered by the Distributor or
previously shipped to the Distributor.

 

3.3              The Distributor shall be responsible to purchase the Products
directly from the Manufacturer for resale and distribution to Distributor’s
customers in the Territory. The Manufacturer shall have no obligation whatsoever
to ship the Products to any party other than the Distributor, and the
Distributor shall have the sole responsibility to arrange for delivery.

 

3.4              The Distributor is required to submit and obtain a signed Sales
Agreement to all sub-distributors that outlines all Manufacturer terms and
conditions as set forth in this Agreement, which has been approved by
Manufacturer and Distributor.

 

3.5              Manufacturer retains the right to request termination of this
agreement with any sub-distributor without limitation if the sub-distributor
fails to adhere to the principals and standards for best business practices. The
distributor will initiate the termination proceedings as per the provisions set
forth in the sub-distributor Sales Agreement and will effect termination upon
receipt of full payment of any outstanding invoices. Upon termination, the
Distributor will remove all Manufacturers property, including but not limited to
product samples and all marketing material.

 

3.6              The Distributor is responsible for all purchase orders
submitted to the Manufacturer on behalf of a sub-distributor. Manufacturer will
not be held liable to any sub-distributor for any pricing errors, delays or
omissions on any purchase order submitted by Distributor.

 

3.7              Distributor is solely responsible for all payment collections
from any sub-distributor. Distributor is solely responsible for all payments to
Manufacturer for all purchase orders submitted by Distributor on behalf of any
sub-distributor or Distributor. Failure to pay within the payment terms set
forth in this agreement may result in a hold placed on all orders submitted by
Distributor or on behalf of a sub-distributor.

 

3.8              Manufacturer agrees to not sell directly to any sub-distributor
appointed by Distributor during contractual period.

 

3.9              Distributor purchase orders must be placed in current master
carton quantities. All custom and special orders require 100% prepayment.

 

3.10          For Distributors purchase orders EXWorks Miami orders must be with
a value of $2000.00 or greater, Manufacturer will provide prepaid freight to the
Distributors freight forwarder’s of choice located in Miami-Dade or Broward
County.

 

3.11          The Distributor shall neither promote the Products nor establish
distribution outlets or warehouses outside the Territory. Any distribution of
the Products outside the Territory without the express prior written consent of
the Manufacturer, and whether intentionally or accidentally, will be deemed a
material breach of this Agreement.

 

3.12          The Distributor shall promptly forward to the Manufacturer any
inquiries for the supply of Products from purchasers outside the Territory. This
shall include, but not be limited to,

 2 

 

companies whose purchase orders would originate from a location outside the
Territory.

 

3.13          The Distributor shall promptly present to the Manufacturer any
opportunity to create custom products, and the Manufacturer, in its sole
discretion, shall have the option to submit a bid for the creation of such
custom products. In the event that the Manufacturer submits a bid, the
Distributor shall be obligated to promptly present such bid to the customer for
consideration. Whether or not the Manufacturer submits a bid for the creation of
custom products, and whether or not the bid is rejected by the customer, the
Distributor shall not, for any reason whatsoever, present the opportunity to
create custom products to any third party whatsoever, regardless of whether such
third party is a competitor of Manufacturer.

 

3.14          The Distributor shall use its best efforts to promote, sell,
service, support and otherwise market the Products in the Territory, and
maximize the sales of Products in the Territory. At a minimum, the Distributor
shall spend substantial time soliciting customers, advertising the Products,
sending direct mailings of Product literature, demonstrating the Products and
participating in trade show presentations.

 

4.                  Grant of License: The Manufacturer hereby grants to the
Distributor a non-exclusive, non-transferable right and license to use the
trademarks, trade names and/or service marks identified or associated with the
Products or used by the Manufacturer in connection with the sale, distribution
or promotion of the Products. The Manufacturer grants this license to the
Distributor only upon the terms and conditions set forth in this Agreement and
only as long as the Distributor is not in breach of any provision of this
Agreement.

 

5.                  Trademarks and Property Rights:

 

5.1              The Distributor shall use the trademarks currently used by the
Manufacturer in connection with the Distributor’s sale of the Products. The
Distributor shall not private label or use any other trade names or trademarks
regarding the sale or promotion of the Products. The Distributor also agrees
that it will not remove, modify or place anything over the serial, model or
revision level numbers, “manufactured by” labels, trademarks, patent notices
and/or any other identification markings on the Products or the containers for
the Products.

 

5.2              The Manufacturer may, in its sole discretion, at any time,
modify or discontinue the use of any trademark and/or use additional or
substitute names or marks. The Manufacturer shall notify the Distributor of any
such change, and the Distributor shall be obligated to comply with the change in
names or marks.

 

5.3              The Manufacturer shall solely own and have exclusive worldwide
right, title and interest in all domestic and foreign patents, trademarks,
copyrights, mask works, trade secrets and all other intellectual property rights
regarding the Products and/or any derivative works thereof (collectively, the
“Intellectual Property”), and the Distributor shall never challenge the validity
thereof. The Distributor shall never acquire any interest in or to the
Intellectual Property.

 

5.4              The use of all Intellectual Property within the scope of this
Agreement shall not constitute a presumption in favor of the Distributor to be
entitled to continue such use without any time limit. The Distributor shall
immediately discontinue the use of any and all Intellectual Property of
Manufacturer after the expiration or termination of this Agreement. The
Distributor shall not be authorized to have the Intellectual Property of the
Manufacturer registered in its or any third party's name.

 3 

 

In case of any misuse of the Intellectual Property of the Manufacturer, the
Distributor shall be liable for any damage if it is responsible for such
unauthorized use.

 

5.5              The Distributor shall not do anything to jeopardize or
prejudice the validity the Manufacturer's Intellectual Property or assist others
in doing so. In particular, but not limited hereto, the Distributor agrees that
it shall not, at any time during and after the expiration of the Agreement, for
any reason whatsoever, use or permit the use, directly or indirectly, for itself
or for others, for any product or service, any word, mark, name, brand, logo or
other sign which is likely to be similar to, or confusingly alike or detrimental
to, any Intellectual Property of the Manufacturer.

 

6.                  Limited Warranty:

 

6.1              The Manufacturer warrants that all Products will be free from
material defects in workmanship for a period of twelve (12) months from the date
of shipment (the “Warranty Period”). The term “defect” shall mean a substantial
non-conformity of the Products with the technical specifications for such
Products. Any claim made pursuant to this limited warranty shall be made only by
the Distributor in writing, and only during the Warranty Period. The Distributor
shall be required to furnish to Manufacturer evidence of any purported material
defects, in such form as may be reasonably requested by the Manufacturer
(including, but not limited to, the Distributor’s obligation to return the
defective Product to the Manufacturer, at the Distributor’s expense, for
inspection). In the event that the Product is found to be defective, in the sole
and absolute discretion of the Manufacturer, the Distributor will be reimbursed
the cost of return shipment, and shall receive, at the Manufacturer’s option,
either (i) replacement Product(s), or (ii) a credit equivalent to the purchase
price of the defective Product, which credit can be applied to the cost of
future purchases by the Distributor from the Manufacturer. In no event shall the
Manufacturer be obligated to inspect, remove, repair or replace any defective
Product, and the Distributor shall be solely responsible for handling warranty
claims on behalf of its end user customers. The Distributor’s exclusive remedy
for any Product with a material defect, and the Manufacturer’s entire liability
in contract, tort or otherwise therefor, is as specifically set forth in this
Section.

 

6.2              This limited warranty shall not apply to any Product, or part
thereof, that (i) has had the serial number or other identification markings
altered, removed or rendered illegible; (ii) has been damaged in shipment; (iii)
has been damaged by, or has been subject to, improper installation or operation,
misuse, neglect, use in any way with equipment not previously approved by the
Manufacturer, or from any cause beyond the Manufacturer’s control; (iv) has been
repaired or otherwise altered by other than the Manufacturer’s personnel; and/or
(v) has been used in any way by the Distributor or any end user other than in
strict compliance with the Manufacturer’s installation and use and care
instructions provided with the Products or as noted in the then current catalog.

 

6.3              THIS LIMITED WARRANTY IS DISTRIBUTOR’S EXCLUSIVE REMEDY, AND IS
IN LIEU OF ALL OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY INCLUDING WITHOUT
LIMITATION THOSE OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, ALL OF WHICH ARE EXPRESSLY DISCLAIMED.
THE MANUFACTURER ALSO DISCLAIMS ANY REPRESENTATION OR WARRANTY TO ANY OTHER
THIRD PARTY EXCEPT DISTRIBUTOR. THIS WARRANTY IS ONLY GIVEN TO DISTRIBUTOR AND
IS NOT TRANSFERABLE TO ANY END USER, AND DISTRIBUTOR SHALL HAVE NO RIGHT TO PASS
ON THIS LIMITED WARRANTY OR MAKE ANY REPRESENTATION ON BEHALF OF THE
MANUFACTURER TO ANY END USER OR OTHER THIRD PARTY.

 

 4 

 

7.                  Acceptance: All orders from the Distributor are subject to
acceptance by the Manufacturer. Within five (5) working days of receipt of the
Distributor’s order, the Manufacturer will send to the Distributor a written
acceptance or rejection of such order.

 

8.                  Purchase Price The Distributor’s Price is exclusive of all
taxes, freight, insurance, duties and other applicable charges, and the
Manufacturer reserves the right to change its published catalog prices at any
time without prior notice to the Distributor. Any change in price shall be
effective for all future orders placed by the Distributor. The parties
acknowledge and agree that the Distributor shall have the right to determine the
prices at which it will resell the Products.

 

9.                  Payments: The Distributor shall purchase the Products from
the Manufacturer in such quantities so as to fill a standard-sized 20-foot
shipping container, and adhere to the FCA requirements stipulated in exhibit c.
The Distributor shall pay to the Manufacturer, at the time of the order, fifty
(50%) percent of the aggregate cost of the Products purchased, with the
remaining fifty (50%) percent to be paid at the time of container shipment. The
Distributor expressly agrees to take delivery of the Products FCA China or the
location to be determined in the sole discretion of the Manufacturer. Payment
terms for EXWORKS Miami orders will be Net 30 Days for the Distributor.

 

10.              Local Taxes: The Distributor shall be solely responsible to pay
all local taxes, duties, levies, license fees, governmental or municipal charges
and any other expenses assessed or imposed by any regulatory or other entity or
agency in the Territory as a result of the importation of the Products. The
Distributor shall indemnify, defend and hold the Manufacturer harmless from all
damages, liabilities and other expenses, including without limitation actual
attorney’s fees and costs incurred, that in any way arise out of such taxes or
charges.

 

11.              Title and Risk of Loss: Title to all Products shall pass to the
Distributor upon the Manufacturer’s delivery of the Products. Upon the
Manufacturer’s delivery of the Products, the Distributor shall bear and be
liable for all risk of loss and/or damage to the Products. In the event the
Distributor resells any Products prior to full payment, title to the purchase
price received by the Distributor shall be forever held by the Distributor in
trust for the Manufacturer’s benefit until the full purchase price, including
interest, if any, has been paid to the Manufacturer.

 

12.              Acceptance: The Distributor shall accept or reject the Products
within five (5) days after receipt thereof. The Distributor shall notify the
Manufacturer in writing of the reasons for such rejection and specifically
follow the Manufacturer’s Return Authorization (“RA”) procedures. The
Distributor’s failure to notify the Manufacturer in writing of any rejection
within the five (5) day period shall be deemed the Distributor’s acceptance of
such Products. Notwithstanding the above, any Products that are in commercial
use shall be deemed to be accepted by the Distributor.

 

13.              Force Majeure: The Manufacturer will attempt to fill the
accepted orders from the Distributor as promptly as practical, subject to delays
caused by government orders or requirements, transportation conditions, labor or
material shortages, strikes, riots, fires, natural casualties, acts of God or
any other causes beyond the Manufacturer’s control or not anticipated by the
Manufacturer in its business judgment (a “Force Majeure Event”). The
Manufacturer will notify the Distributor in a timely fashion near the times set
for delivery of any Force Majeure Event and the inability to make full and
timely delivery of Products. The Distributor agrees that the Manufacturer shall
not be responsible or liable in any way for any delay or non-delivery of
Products due to a Force Majeure Event.

 

 

 5 

 

 

14.              Advertising: The Distributor has the right to advertise the
Products within the Territory. Any advertising shall be done according to the
following reasonable rules and conditions: (i) all advertising in any form shall
be done at the Distributor’s sole expense; (ii) all advertising must
conspicuously display the Manufacturer’s name, trademarks, copyright and other
proprietary notices; (iii) all advertising copy, news releases and/or other
publicity must be submitted to and approved by the Manufacturer prior to use.
Any advertising considered incorrect or inappropriate by the Manufacturer shall
not be used by the Distributor. The Distributor shall be solely responsible for
all consequences of its advertising, and shall indemnify, defend and hold the
Manufacturer harmless from all damages and other liabilities that in any way
arise out of such advertising; and (iv) the Distributor acknowledges that the
reason for these reasonable rules is to protect the public and the goodwill
associated with the Manufacturer’s trademarks and Products, and to ensure that
no claim or statement is made which may be viewed as misleading or inaccurate.
The Distributor acknowledges that there is no intent or purpose to control or
dictate the Distributor’s operations or marketing plans by the Manufacturer

 

15.              Internet Sales: Notwithstanding anything in this Agreement to
the contrary, Manufacturer shall have the right to sell the Manufacturer’s
Products on Manufacturer’s website, and internet sales by Manufacturer to end
users within the Territory shall not be deemed to violate this Agreement.
Manufacturer shall have the right to advertise Manufacturer’s website in any
form, manner, location and medium that Manufacturer may choose in its sole
discretion.

 

16.              Sales Reports: The Distributor shall provide to the
Manufacturer on a monthly basis a sales progress report. The intent of these
monthly reports is to track prospective customers and their special needs, and
forecast Product requirement and orders to assist the Manufacturer in minimizing
Product delivery lead times. The Distributor’s monthly sales reports shall
include, without limitation, the following information: all customers contacted
by the Distributor (company name and/or special customer requirements); status
(initial inquiry, quote/proposal sent, no further interest, short list, buy
decision, order forthcoming, purchase order received); dollar value/quantity
(estimated value and quantity of Products to be purchased); closing date (best
estimate to the month); sales probability (closed, low, medium, high, completed,
and a forecast of all orders expected to be received by the Distributor within
the following ninety (90) days); and a summary of all promotional activities
undertaken by the Distributor to market the Products in the Territory during the
preceding month.

 

17.              Export Controls: The Distributor shall, at its sole expense,
promptly obtain all necessary international import certificates and other
licenses and approvals in order to import the Products into the Territory, and
immediately forward the same to the Manufacturer in order to ship the Products
to the Distributor.

 

18.              Legal Compliance: The Distributor will comply with the
Manufacturer's policies and all applicable laws, rules, regulations and
expressed public policies of the Unites States and the Territory.

 

19.              Insurance: The Distributor shall be required to carry and
maintain general liability insurance in such amounts and with such carriers as
are reasonably required by the Manufacturer. Each such policy shall name the
Manufacturer as an additional insured. Upon executing this Agreement and at any
other time upon request by the Manufacturer, the Distributor shall deliver to
the Manufacturer written proof of such insurance.

 

20.              Relationship of the Parties: The relationship between the
Distributor and the Manufacturer is that of an independent contractor and
supplier, and of licensor and licensee with respect to

 6 

 

any Intellectual Property. The Distributor is not the agent or legal
representative of the Manufacturer and has no right or authority whatsoever to
bind the Manufacturer in any way. This Agreement shall not be construed as the
creation of any partnership, association or joint venture between the
Manufacturer and the Distributor.

 

21.              Time: Time is of the essence as to each provision of this
Agreement.

 

22.              Waiver: The failure of the Manufacturer at any time to require
performance by the Distributor of any provision hereof shall in no way affect
the right of the Manufacturer hereafter to enforce same, nor shall waiver by the
Manufacturer of any breach of any provision hereof be taken or held to be a
waiver of any succeeding breach of such provision or as a waiver of the
provision itself.

 

23.              Entire Agreement: This Agreement constitutes the entire
agreement between the Manufacturer and the Distributor regarding the subject
matter hereof, and supersedes all prior oral or written discussions and
understandings of the parties. This Agreement can only be amended by a written
agreement signed by the Manufacturer.

 

24.              Assignment: No right or interest of the Distributor hereunder
or arising out of this Agreement may be assigned or otherwise transferred,
whether by operation of law or otherwise, without the prior written consent of
the Manufacturer and no delegation of any obligation owed by Distributor
hereunder shall be made without the prior written consent of the Manufacturer.
Any transaction affecting the ownership of 10% or more of Distributor equity or
its capital stock (if a corporation) or changing the respective interests of its
partners (if a partnership) shall be considered an assignment for purposes of
this Agreement.

 

25.              Indemnity: The Distributor shall indemnify, defend and hold the
Manufacturer harmless from all claims, actual and consequential damages, and
other expenses, including without limitation actual attorneys’ fees and costs
incurred that in any way arise out of or relate to the Distributor’s possession,
resale, promotion or other use of the Products, the Distributor’s breach of any
provision of this Agreement, and/or any transaction entered into between the
Distributor and any other person or entity. The payment of any money shall not
be a condition precedent to this indemnity. This Section 25 shall survive the
termination or expiration of this Agreement.

 

26.              Confidentiality: The Distributor acknowledges that many aspects
of the design, production and operation of the Products, in any form, are
proprietary and confidential information and trade secrets of the Manufacturer
(collectively “Confidential Information”). The Distributor also acknowledges
that the Manufacturer may, at its sole discretion, provide to the Distributor
certain specifications, schematics and other technical data that constitute
Confidential Information to allow the Distributor to service, repair or support
the Products. The Distributor shall not directly or indirectly discuss,
disclose, copy, modify, use (except only as expressly permitted by the
Manufacturer) or otherwise transfer the Confidential Information to any other
person or entity at any time. The Distributor agrees not to disclose the
Confidential Information to any of its employees except those who have a
specific need to know in order to perform the services under this Agreement, and
all such employees will be bound by the terms of this Agreement. To further
protect the Manufacturer’s interest in the Confidential Information, the
Distributor agrees not to in any way reverse engineer, disassemble, test or
modify the Products and/or not to incorporate or use any part of the
Confidential Information (disclosed separately or embodied in any of the
Products) in its or any other party’s products or businesses.

 

27.              Non-Competition: Distributor agrees that it will not, during
the term of this Agreement

 7 

 

and for a period of five (5) years following termination for any reason
whatsoever, anywhere within the Territory, whether directly or indirectly,
through participation or at the exercise of other influence on third party firms
or companies, neither in its own name nor for the account of others,
manufacture, sell, lease or otherwise distribute products or any derivative
thereof that are the same as or similar to the Manufacturer's Products. Any
exception hereto is subject to the express prior written consent of
Manufacturer. In case of any doubts if and to what extent the interest of the
Manufacturer could be prejudiced, the Distributor shall contact the Manufacturer
prior to any such decision, and Manufacturer’s decision, in Manufacturer’s sole
discretion, shall be binding upon Distributor.

 

28.              Enforcement: Both parties agree that the Manufacturer would be
irreparably harmed and money damages would be inadequate compensation to the
Manufacturer in the event the Distributor breaches any provision of Sections 26
or 27. Accordingly, both parties agree that the Manufacturer is entitled to an
injunction or other equitable relief against the Distributor and/or any party
acting on behalf of the Distributor or at its direction, in addition to pursuing
all other legal remedies available to the Manufacturer. All the provisions of
Sections 26 and 27 and this Section 28 shall survive the expiration or
termination of this Agreement.

 

29.              Termination Without Cause: From and after the date of
completion of the second year of the Term of this Agreement, the Manufacturer
shall have the right to terminate this Agreement for convenience and without
cause at any time by giving the Distributor sixty (60) days prior written notice
of termination.

 

30.              Termination With Cause: Due to the unique nature of the
Products and the Manufacturer’s excellent reputation and goodwill, the parties
agree that it is an integral part of this Agreement that the Distributor
observes certain clear standards of conduct. As a result, the Manufacturer shall
be entitled to terminate this Agreement for cause, which shall include, without
limitation, any of the following: (i) the Distributor’s failure to place and pay
for in full the requisite Minimum Order (defined below) in any year, or failure
to place a prorated Minimum Order at any interval established by the
Manufacturer in its sole discretion; (ii) the Distributor’s failure to achieve
the level of market penetration for the Products in the Territory as expected by
the Manufacturer; (iii) the Distributor’s breach of any provision of this
Agreement; (iv) the dissolution, insolvency or bankruptcy of the Distributor;
(v) immoral or unprofessional conduct by the Distributor in the sole discretion
of the Manufacturer; and/or (vi) any misrepresentation by the Distributor
regarding the Products or the Manufacturer. This Agreement shall be immediately
terminated for cause upon the date of the Manufacturer’s written notice of
termination to the Distributor. “Minimum Order” means: (i) during the first
calendar year of this Agreement, purchases from the Manufacturer of Products
with an aggregate purchase price (at Distributor’s Price) of $500,000; (ii)
during the second calendar year of this Agreement, purchases from the
Manufacturer of Products with an aggregate purchase price (at Distributor’s
Price) of $750,000; (iii) during the third calendar year of this Agreement,
purchases from the Manufacturer of Products with an aggregate purchase price (at
Distributor’s Price) of $1,000,000; (iv) during the fourth calendar year of this
Agreement, purchases from the Manufacturer of Products with an aggregate
purchase price (at Distributor’s Price) of $1,500,000; and (v) during the fifth
calendar year of this Agreement, purchases from the Manufacturer of Products
with an aggregate purchase price (at Distributor’s Price) of $2,500,000 .

 

31.              Obligations After Termination:

 

31.1          In the event this Agreement is terminated for any reason
whatsoever (including without cause), the Distributor shall remain liable to pay
for all Products delivered to the Distributor prior to the date of termination.
The Distributor shall discontinue all marketing activities with regard to the

 8 

 

Products from and after the day following the expiration or termination of this
Agreement. Any exceptions hereto (i.e. sales of then remaining inventory to
customers of the Distributor in the Territory) are subject to the express prior
written approval of the Manufacturer, as set forth below.

 

31.2          In the event of expiration or termination of this Agreement, the
Distributor shall immediately cease any further use of the Intellectual Property
of the Manufacturer. Further, the Distributor shall return all documents and
other materials, information, etc. pertaining to the Products; provided,
however, nothing in this Agreement shall require the Distributor, upon
expiration or termination of this Agreement, to recall catalogs and other
similar materials already provided to end user customers.

 

31.3          After receipt of notice of termination, or after expiration of
this Agreement, the Distributor shall provide an inventory of the Products which
the Distributor has in stock, and shall submit such list to the Manufacturer
within five (5) days. At the Manufacturer’s discretion, either (i) the
Distributor shall be permitted to sell the remaining Products which the
Distributor has in stock, or (ii) the Manufacturer shall purchase the Products
from the Distributor at fifty (50%) percent of the Distributor’s Price (if the
Agreement was terminated by the Manufacturer for cause), or at the Distributor’s
Price (if the Agreement was terminated by the Manufacturer without cause). The
Manufacturer will confirm and execute further orders of the Distributor
following termination of this Agreement only to the extent required to meet the
consumer demand in the Territory.

 

31.4          Following termination or expiration of this Agreement, the
Distributor and Manufacturer shall use best efforts to ensure a smooth transfer
of the distribution of the Products to the Distributor’s successor.

 

31.5          Upon the termination or expiration of this Agreement, the
Manufacturer shall have the right to sell Products to any person or entity,
whether or not Distributor has previously sold Products to that person or
entity. The Distributor agrees, notwithstanding anything to the contrary in this
Agreement, to fulfill any outstanding orders in the Territory, provided
Distributor still has inventory of the Products.

 

32.              Governing Law and Venue: This Agreement shall be governed
exclusively by the laws of the State of Florida. Each of the parties to this
Agreement irrevocably and unconditionally: (a) agrees that any suit, action or
other legal proceeding arising out of or relating to this Agreement shall be
brought in the circuit court located in Miami-Dade County, Florida or the court
of the United States, Southern District of Florida; (b) consents to the
jurisdiction of each such court located in any such suit, action or proceeding;
and (c) waives any objection which such party may have to the laying of venue of
any such suit, action or proceeding in any of such courts. Notwithstanding the
foregoing, any claim for injunctive relief may be filed in any venue of
competent jurisdiction.

 

33.              Further Assurances: Both parties shall execute such other
documents and perform such acts that are necessary in order to effectuate the
intent and purposes of this Agreement.

 

34.              Limitation of Liability: THE MANUFACTURER SHALL NOT BE LIABLE
FOR ANY SPECIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES SUFFERED BY DISTRIBUTOR
AND/OR ANY END USER THAT IN ANY WAY RELATE TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND/OR RESULTING FROM THE USE OR INABILITY TO USE THE PRODUCTS,
INTEGRATION OF THE PRODUCTS WITH EQUIPMENT NOT PROVIDED BY THE MANUFACTURER,
LOSS OF GOODWILL OR PROFITS, LOST BUSINESS HOWEVER CHARACTERIZED, DOWN TIME
AND/OR FROM ANY OTHER CAUSE WHATSOEVER, EVEN IF THE MANUFACTURER HAS BEEN
ADVISED OF THE POSSIBILITY

 9 

 

OF SUCH DAMAGES.

 

35.              Acknowledgment: DISTRIBUTOR AND THE MANUFACTURER ACKNOWLEDGE
AND AGREE THAT EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES OR EXCLUSION OF DAMAGES IS
EXPRESSLY INTENDED TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION SINCE
THOSE PROVISIONS REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN THE
PARTIES, AND SHALL BE SEPARATELY ENFORCED. THE PROVISIONS OF SECTION 34 AND THIS
SECTION 35 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.

 

36.              Attorneys’ Fees: In the event a dispute arises regarding this
Agreement, the prevailing party shall be entitled to recover from the other
party its actual attorneys’ fees and costs incurred.

 

37.              Validity: If any provision of this Agreement is held by a court
or arbitrator of competent jurisdiction to be invalid, void or enforceable, the
remaining provisions shall remain in full force and effect.

 

38.              Modifications: Any changes, amendments and other agreements
entered into by the parties shall be only effective in writing and when signed
by both parties.

 

39.              Notices: All notices and communications hereunder shall be in
writing and shall be delivered personally or be sent by a reputable, national
overnight delivery service, charges prepaid, addressed to such party at the
address specified below, or, if a party has notified the other parties in
writing of a change of address, to such party’s last address so notified.
Notices by personal delivery and notices by overnight delivery service shall be
effective when delivered or when receipt of delivery is refused.

 

  If to the Manufacturer:        

FOH, Inc.

9315 Park Drive

Miami Shores, FL 33138

Attention: Simone Mayer

            If to the Distributor:                               Attention:    

 

40.              Counterparts: This Agreement may be executed in several
counterparts, each of which shall be an original, and all of which shall
constitute one and the same instrument. Faxed or e-mail (PDF) signatures shall
have the same binding effect as original signatures.

 

 

 

 

 

 

 10 

 

 

[Signatures appear on next page]

 

 

 

 

 

 

 

 11 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this International
Distributor Agreement to be executed by their duly authorized representatives as
of the date first above written.

 

 

WITNESSETH:     MANUFACTURER:              

FOH, INC.

By /s/ Simone Mayer

Name: Simone Mayer

Title: CEO and Creative Director

Printed Name:                       Printed Name:                    
DISTRIBUTOR:      

By /s/ Victor Petrone Jr.

Name: Victor Petrone Jr.

Title: CEO

Printed Name:                               Printed Name:      

 

 



 

 

 

 

 12 

 

 

EXHIBIT “A”

 

INTERNATIONALLY RECOGNIZED EUROPEAN SOVEREIGN STATES AND INDIA

 

 

 

Albania

Andorra

Armenia

Austria

Azerbaijan

Belarus

Belgium

Bosnia

Bulgaria

Croatia

Cyprus

Czech Republic

Denmark

Estonia

Finland

France

Georgia

Germany

Greece

Hungary

Iceland

India

Ireland

Italy

Kazakhstan

Latvia

Liechtenstein

Lithuania

Luxembourg

Macedonia

Malta

 

Moldova

Monaco

Montenegro

Netherlands

Norway

Poland

Portugal

Romania

Russia

San Marino

Serbia

Slovakia

Slovenia

Spain

Sweden

Switzerland

Turkey

Ukraine

United Kingdom

Vatican City

Asian Countries

 

 

  

 

 

 

 13 

 

   

Exhibit B

 

Standard Container Requirements

  

A standard container shall consist of no more than 20 SKUs, each SKU ordered at
or above MOQ, and all products shipping from the same zone.  Exemption may be
provided at the Consignee’s request and/or FOH’s discretion.

 

Orders must be submitted to FOH Operations for approval prior to commitment.
Following receipt of an order, a purchase invoice will be provided by FOH to the
consignee.

Production will only commence following signed approval by both an FOH
applicable member & Distributor.

 

Origin, Consolidation and Freight charges will be assigned on a case by case
basis. These charges will be reflected on the Purchase Invoice for approval
prior to commencement of production and shipment.

 



 14 

 

 